Name: Commission Directive 2007/13/EC of 7 March 2007 amending Annex II to Council Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  European Union law;  natural and applied sciences;  mechanical engineering
 Date Published: 2007-03-13

 13.3.2007 EN Official Journal of the European Union L 73/10 COMMISSION DIRECTIVE 2007/13/EC of 7 March 2007 amending Annex II to Council Directive 71/316/EEC on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (1), and in particular the first sentence of Article 16 thereof, Whereas: (1) Directive 71/316/EEC makes provision, in item 3.1.1.1(a) of Annex II, for the distinguishing capital letters of Member States to be used for the EEC initial verification mark affixed on a measuring instrument and indicating that the latter conforms to the EEC requirements. (2) Directive 71/316/EEC makes provision, in item 3.2.1 of Annex II, for the drawings, showing the shape, dimensions and outline of the letters for the EEC initial verification marks as laid down in item 3.1 of that Annex. (3) The drawings of the distinguishing letters were not provided in the Act of Accession of Austria, Finland and Sweden and in the 2003 Act of Accession. According to Annex II, Chapter 1, point D1.b of the Act of Accession of Austria, Finland and Sweden, and of the 2003 Act of Accession, the drawings to which Annex II item 3.2.1 of Directive 71/316/EEC refers are supplemented by the requisite letters. (4) It is therefore necessary to amend item 3.2.1 of Annex II to Directive 71/316/EEC in order to include the drawings of the distinguishing letters. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adjustment to Technical Progress set up under Article 17 of Directive 71/316/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 71/316/EEC is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 10 March 2008 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 7 March 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 202, 6.9.1971, p. 1. Directive as last amended by the 2003 Act of Accession. ANNEX In the first drawing attached to Annex II to Directive 71/316/EEC the letters A, S, FI, CZ, EST, CY, LV, LT, H, M, PL, SI, SK are supplemented by the following drawings: